UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report(Date of earliest event reported): June 9, 2011 Caterpillar Financial Services Corporation (Exact name of Registrant as specified in its charter) 0-13295 (Commission File Number) Delaware 37-1105865 (State or other jurisdiction of incorporation) (IRS Employer Identification Number) 2120 West End Avenue Nashville, Tennessee 37203-0001 (Address of principal executive offices, with zip code) (615) 341-1000 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. In connection with the Cat Financial PowerInvestment Notes program, Caterpillar Financial Services Corporation executed a Distribution Agreement, dated June 9, 2011, with William Blair & Company, L.L.C., providing for the sale from time to time of up to $8,000,000,000 aggregate principal amount of its Variable Denomination Floating Rate Demand Notes through such firm as agent.The Distribution Agreement is filed as an exhibit hereto and is incorporated by reference into the Registration Statement on Form S-3 (File No. 333-170652). Item 9.01 Financial Statements and Exhibits. (d) Exhibits: Distribution Agreement dated June 9, 2011 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Caterpillar Financial Services Corporation Date:June 13, 2011 By: /s/ Bryon L. Koepke Bryon L. Koepke Assistant Secretary 3
